NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
JOHNSON & JOHNSON VISION CARE, INC.,
Plain,tiff-Appellant,
V.
CIBA VISION CORPORATION,
Defendan,t-Appellee.
2010-1082
Appea1 from the United States District Court for the
Midd1e DiStric1; of F1orida in consolidated case n0s. 05-CV-
0135 and 06-CV-0301, Judge Tin1othy J. Corrigan.
JOHNSON & JOHNSON VISION CARE, INC.,
Plain.tiff-Cross Appellant,
V.
CIBA VISION CORPORATION,
Defendant-Appellant.
2010-1372, -1388

JOHNSON & JOHNSON V. CIBA VISION 2
Appeals from the United States District C0urt for the
Middle District of Florida in consolidated case n0s. O5-CV-
0135 and 06-CV-0301, Judge Tim0thy J. Corrigan.
ON MOTION
Before LOURIE, Circuit Judge.
0 R D E R
ClBA Vision Corporation moves to treat 2010-1082
and 2010-1372, -1388 as companion cases for purposes of
oral argument Johnson & Johnson Vision Care, Inc.
opposes and moves to deconsolidate 2010-137 2 and 2010-
1388 and stay proceedings in 2010-1388. CIBA replies.
Johnson & Johnson moves for a 30-day extension of time,
until October 13, 20l0, to file its brief in 2010-1372, -
1388. CIBA opposes. Johnson & Johnson replies. The
court considers whether Johnson & Johnson should be
directed to show cause why 2010-1388 should not be
dismissed for lack of jurisdiction.
The parties state that appeal 2010-1082 is Johnson &
Johnson’s appeal of the judgment pursuant to Fed. R. Civ.
P. 5-4(b) entered by the United States District Court for
the Middle District of Florida, and appeal 2010-1372 is
CIBA’s appeal of the district court’s denial of its motion
for a permanent injunction. Appeal 2010-1388 is Johnson
& Johnson’s appeal of various interlocutory rulings of the
district court. Johnson & Johnson and CIBA both assert
that this court has jurisdiction over 2010-1388 pursuant
to 28 U.S.C. § 1292(c)(2).
Section 1292(c)(2) provides this court with jurisdiction
"of an appeal from a judgment in a civil action for patent
infringement [that is] final except for an accounting." In

3 JoHNsoN & JoHNSoN v. o1BA v1s1oN
this case, other than the Rule 54(b) judgment entered by
the district court of which Johnson & Johnson seeks
review in 2010-1082, the district court has not yet entered
judgment. Thus, even if the district court has ruled on all
matters other than damages, section 1292(c)(2) does not
provide this court with jurisdiction because judgment has
not been entered
The court agrees with CIBA that 2010-1082 and 2010-
1372 should be treated as companion cases, i.e., the
appeals will be briefed separately and argued before the
same merits panel.
Accordingly,
IT ls ORDERED THAT:
(1) CIBA’s motion to have 2010-1082 and 2010-1372
treated as companion cases is granted
(2) Johnson & Johnson’s motions are held in abey-
ance.
(3) Johnson & Johnson is directed to respond within
14 days of the date of filing of this order why 2010-1388
should not be dismissed for lack of jurisdiction. CIBA
may also respond within that time.
(4) The briefing schedule is stayed.
FoR THE CoURT
 0 9  /s/ Jan Horbaly
Date J an Horbaly
Clerk
51
§§
§§
35
"~ssseFl   
S'EP 0 9 2010
.|AN HORBAL¥
CLERK

JOHNSON 85 JOHNSON V. CIBA VISION
cc: Harry J. Roper, Esq.
Thomas P. Steindler, Esq.
s17